Exhibit 10.16
THE TJX COMPANIES, INC.
LONG RANGE PERFORMANCE INCENTIVE PLAN
409A Amendment
     Pursuant to Section 12 of The TJX Companies, Inc. Long Range Performance
Incentive Plan (as amended, the “Plan”), the Plan is hereby amended effective
January 1, 2008 as follows:
1. A new sentence is hereby inserted between the first and second sentences of
the second paragraph of Section 7(c), which sentence shall read in its entirety
as follows:
“Notwithstanding the foregoing, no participant will be deemed to have a
nonforfeitable right to payment of any prorated Award until the end of such
Performance Cycle, and then only to the extent provided under the terms of such
Award.”
2. A new sentence is hereby added to the end of second paragraph of
Section 7(d), which sentence shall read in its entirety as follows:
“Notwithstanding the foregoing, no participant will be deemed to have a
nonforfeitable right to payment of any prorated Award until the end of such
Performance Cycle, and then only to the extent provided under the terms of such
Award.”
3. A new sentence is hereby inserted between the first and second sentences of
Section 8, which sentence shall read in its entirety as follows:
“Notwithstanding the foregoing, no participant will be deemed to have a
nonforfeitable right to payment of any prorated Award until the end of such
Performance Cycle, and then only to the extent provided under the terms of such
Award.”
4. A new Section 8A is hereby added to read in its entirety as follows:
“8A. Payment
As soon as practicable after the end of each Performance Cycle and the valuation
of the award for such Performance Cycle, but in no event later than two and
one-half (21/2) months after the later of the end of the calendar year or the
fiscal year of the Company in which such Performance Period ends, payment
(including, for the avoidance of doubt, any prorated payment made pursuant to
Sections 7(c) and 7(d) and Section 8) shall be made in cash with respect to the
award earned by each Participant for such Performance Cycle. Any such payment
shall be subject to applicable withholding as set forth in Section 16 below.
Payments hereunder are intended to constitute short-term deferrals exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder and shall be construed and administered accordingly.”

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, The TJX Companies, Inc. has caused this Amendment to be
executed in its name and behalf by its officer thereunto duly authorized.

                  THE TJX COMPANIES, INC.
 
           
 
  By:   /s/ Jeffrey G. Naylor     
 
     
 
       
 
  Title:   Chief Administrative Officer     
 
     
 
       

Dated: December 19, 2008

 